DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed September 13, 2021 has been entered.
Claims 1, 2, 10, 18 and 25 are currently amended.
Claims 3-4, 6-8, 12-13, 16-17, 20-22 and 27-30 are cancelled.
Claims 31-38 are newly submitted.
Claims 1, 2, 5, 9-11, 14-15, 18-19, 23-26 and 31-38 are pending.

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 1 in the reply filed on February 16, 2021 is acknowledged.
Claims 1, 2, 5, 9-11, 14-15, 18-19, 23-26 and 31-38 are examined on the merits.
It is noted that the claims also recite SEQ ID NO: 7 and 17, and the amino acid sequences of SEQ ID NO: 2, 8 and 18, which will be examined in view of applicants’ statement that these were included in the examination of the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 5, 9-11, 14-15, 18-19, 23-26 and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The claims are drawn to a method for delaying flowering in a monocot plant comprising introducing a nucleic acid molecule in said plant and increasing the expression and/or activity of an FLC gene and/or protein in said plant or plant part, plant organ or plant cell of said plant, wherein the coding sequence of said FLC gene comprises a nucleotide sequence having at least 90% sequence identity to any one of SEQ ID NO: 1, 7 or 17, or the FLC protein comprises an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NO: 2, 8 or 18.  It is noted that the claims are not limited to introducing a nucleic acid that encodes an FLC protein, but are broadly drawn to introducing any nucleic acid that will increase the expression or activity an FLC gene or protein. While the FLC gene and protein have been defined and described by SEQ ID NO, no other nucleic acid molecules have been described that will increase the activity and/or expression of an FLC gene or protein in a monocot plant and result in delaying temperature dependent flowering in the monocot plant.
In the present case, the specification discloses the full length sequences of SEQ ID NO: 1 (TaAGL33-D), 7 (TaAGL33) and 17 (ODDSOC2 from Brachypodium distachyon) and asserts that said sequences were cloned in sense orientation and transformed into wheat or Brachypodium, and that overexpression resulted in delayed flowering time. However, the specification only discloses these three specific sequences having increased expression in two monocot plant species.  The specification does 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.

[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 
Applicants’ arguments filed September 13, 2021 have been fully considered but they are not persuasive.  Applicants argue that pages 34-35 set forth that SEQ ID NO: 1-2 are MADS2 now identified as TaAGL33-D; SEQ ID NO: 7-8 are TaAGL33; and SEQ ID NO: 17-18 are ODDSOC2 from Brachypodium distachyon, as per pages 34-35 of the specification and paragraphs 20, 25 and 28 of the Rohde Declaration, and exemplification of overexpression of these sequences to delay flowering time at Examples 2-3 and the Rohde Declaration.  In addition, applicants assert that Exhibit A provides tables that confirm that other MADS genes have less than 90% sequence identity to the FLC sequences recited 
The Examiner maintains that the claims are not limited to use of sequences that have at least 90% sequence identity to SEQ ID NO: 1, 7 and 17, but are more broadly drawn to use of any nucleic acid molecule that when introduced into a plant will result in an increase in the expression and/or activity of an FLC gene and/or FLC protein, wherein said FLC gene is identified by having at least 90% sequence identity to SEQ ID NO: 1, 7 and 17, and the FLC protein has at least 90% sequence identity to SEQ ID NO: 2, 8 or 18.  The claims broadly encompass not only overexpression of a specified coding sequence, but also may encompass modifying regulatory sequences, such as altering endogenous cis-regulatory sequences or by insertion of heterologous sequences to modify gene expression, or altering post-transcriptional processing or post-translational processing by affecting splicing, polyadenylation, cellular localization and translation, for example.  The claims may further encompass introduction of genes that act to regulate the expression and activity of the specified gene product, which may include unspecified transcription factors and other polypeptides and nucleic acids that function in regulating transcription and post-transcriptional processing of said gene product, yet no other nucleic acid molecules having the claimed effect have been described.
	  
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM
/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662